                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


FREDY LANZA and LORENZO             *     CIVIL ACTION NO. 6:16-CV-01348
ROMERO, on behalf of themselves     *
and other persons similarly         *
situated                            *
                                    *     JUDGE DICK
                                    *
VERSUS                              *
                                    *
                                    *     MAGISTRATE JUDGE HANNA
JMA PAINTERS, LLC and               *
JASON THIBODEAUX                    *
******************************************************************************
                                   ORDER

       CONSIDERING the Joint Motion for Approval of Settlement Agreement, the civil record

of these proceedings, the various status conferences conducted with the parties and having

reviewed the Settlement Agreement and Release of Claims (“Agreement”) and further

considering the approval of the Agreement in the Lawsuit entitled “Osman Maldonado v. New

Orleans Millworks, LLC, et al,” Civil Action No. 2:17-CV-01015-CJB-MBN, United States

District Court, Eastern District of Louisiana (the “Maldonado Lawsuit”) and finding there to be a

bona fide dispute of FLSA claims upon which a fair and reasonable resolution has been reached

and further finding there to be good cause for the granting of the Motion:

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Joint Motion for

Approval of Settlement Agreement be and is hereby granted.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Court approves all

terms and conditions as set forth in the Settlement Agreement and Release of Claims that was

filed as Exhibit “1” with the Motion.
       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the claims by the

following Plaintiffs and/or Opt-In Plaintiffs against JMA Painters, LLC and Jason Thibodeaux

are dismissed, with prejudice: Alex Mena, Lorenzo Romero, Osman Maldonado, Yessica

Quintanilla, Luis Alonso Martinez, Rene Baltodano, Yasmin Mitland, Denis Baltodano, Luis

Ramos, Nery Mejia, Sandra Pena, Jose Pineda, Pablo Acosta, Bequer Trochez, Juan Ortega,

Carlos Antonio Juarez, Miguel Lozano, Olvin Lozano, Hector Ramon Lazo, Johanna Nieves,

Christian Huerta, Oscar Herrera, Nerlin Sosa and Luis Abdul-Mena.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the claims by the

following Opt-Out Plaintiffs are dismissed against JMA Painters, LLC and Jason Thibodeaux

without prejudice: Josue Nunez and Jose Hernandez. Opt-out Plaintiffs shall have thirty days

from the date of this Order to file new lawsuits, if they so desire. If they file new lawsuits within

thirty (30) days of the date of this Order, there will be no effect on the statute of limitations on

their claims in accordance with the terms of the Agreement.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this case shall be

closed with the Court retaining jurisdiction over settlement.

                                     13th day of ___________________,
       THUS DONE AND SIGNED on this _____         December            2018, in

___________________,
 Baton Rouge         Louisiana.



                                                       S
                                                      UNITED STATES JUDGE
